Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/GB2018/053590 12/11/2018, claims benefits of the foreign applications: UNITED KINGDOM 1802354.9 02/13/2018 and UNITED KINGDOM 1720622.8 12/11/2017.
2.	Claims 12-24 are pending in the application.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-13 and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement for the instant “derivatives” without limitation (i.e., no named moiety), see line 4 in claim 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:

2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use  using a compound 3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1-yl]-N-cyclopropyl-4- methylbenzamide or its derivative, wherein the derivative is without limitation, see claims 12-13 and 17-24. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Frysman et al. US2005/0049288. Frysman et al. ‘288 discloses a compound of formula (II), see column 88.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant compound on page 2 of the specification. There is no data present in the instant specification for the instant “derivatives”, wherein the “derivatives” are without limitation (i.e., no named compounds or formulae).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “derivatives” are without limitation (i.e., no named noiety).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any instant  “derivatives” without limitation. There is no guidance or working examples present for constitutional any instant “derivatives” without limitation for the instant invention. Incorporation of the limitation of the instant “derivatives” supported by the specification into claim 12-13 and 17-24 respectively would overcome this rejection.
4. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the
rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
          	  Claims 12-24 are rejected under 35 U.S.C. 103(a) as being obvious Ford et al. 
          US 9,339,491 or US 20150031736 A1.
Applicants claim a method for the treatment of AECOPD in a human patient having <2% blood eosinophils comprising administering to a human patient in need thereof three separate therapeutically effective doses of 3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1 –yl]-N-cyclopropyl-4-methylbenzamide or a pharmaceutically acceptable derivative thereof, see claim 12. Dependent claims 13-22 further limit the methods of use, 
Applicants claim a kit comprising three separate therapeutically effective doses of 3-[5-amino-4- (3-cyanobenzoyl)-pyrazol-1-yl]-N-cyclopropyl-4-methylbenzamide or a pharmaceutically acceptable derivative thereof, and instructions for treating a human patient suffering from AECOPD, said patient having <2% blood eosinophils, said instructions comprising directions for administering said doses separately over a period of no longer than ten days with at least one day between every dose administration, see claim 23.   Dependent claim 24 further limit the composition, i.e., administration on day 1, 3 and 5.
Determination of the scope and content of the prior art (MPEP §2141.01)
Ford et al. ‘491 or ‘736  discloses  a compound/composition comprising  3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1 -yl]-N-cyclopropyl-4-methylbenzamide for treating AECOPD, see columns 3-6 of Ford et al. ‘736 or column 11 of Ford et al. ‘491.  The administration single dosage is from 50 mg to 100 mg. The administration day is day 1, 3 and 5, see columns 6-7 Ford et al. ‘491.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Ford et al. ‘491 or ‘736 that Ford et al. ‘‘491 or ‘736 is silent on the instant <2% blood eosinophils in the patients.  The instant 
	
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 12-24 prima facie obvious because one would be motivated to employ the compositions and methods of use of Ford et al. ‘‘491 or ‘736 to obtain instant invention.  Although Ford et al. ‘491 or ‘736 does not specifically disclose the instant the instant administration strategy for a patient having <2% blood eosinophils.   Moreover, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, optimization of parameters (blood conditions of patients, dose, time, or weight ratio) is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on factors such as the severity of the condition being treated, condition of the patient (e.g., severe condition, age or weight). In the instant case, a person would modify the administration strategy for a patient having <2% blood eosinophils.  
The motivation to make the claimed methods of use and a composition (i.e., a kit) derived from the known methods of use of and compositions Ford et al. ‘491 or ‘736 would possess similar activity to that which is claimed in the reference.  			
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a 
terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.1 	Claims 12 and 23 are rejected under the judicially created doctrine of the 
          obviousness-type double patenting as being unpatentable over claim 1 of  Ford 
          et al.  US 9,339,491, over claim 1 of Orford et al.  US 10,603,306, and over claim 1 of 
         Orord et al.  US 10,617,674. Although the conflicting claims are not identical, they are 
         not patentably distinct from each other and reasons are as follows.	
	Applicants claim a method for the treatment of AECOPD in a human patient having <2% blood eosinophils comprising administering to a human patient in need thereof three separate therapeutically effective doses of 3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1 –yl]-N-cyclopropyl-4-methylbenzamide or a pharmaceutically acceptable derivative thereof, see claim 12.

	Ford et al ‘491 claims a method for the treatment of acute exacerbations of chronic obstructive pulmonary disease which comprises administering to a subject in 
need thereof an effective amount of 3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1-yl]-N-cyclopropyl-4-methylbenzamide or a pharmaceutically acceptable salt, hydrate or solvate thereof, see column 11.
	Orford et al. ‘306 claims a method for the treatment of AECOPD in a human patient comprising administering to a human patient in need thereof three separate therapeutically effective doses of 3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1-yl]-N-cyclopropyl-4-methylbenzamide or a pharmaceutically acceptable salt, hydrate or solvate thereof over a period of not longer than ten days with at least one day between every dose, see column 17. 
	Orford et al. ‘674 claims a method for the treatment of acute exacerbations of an inflammatory respiratory disease in a human patient suffering from an inflammatory respiratory disease where the acute exacerbation is affecting the respiratory 
tract, comprising administering to a human patient in need thereof three to five separate therapeutically effective doses of 3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1-

The difference between instant claims and Ford et al. ‘491, and Orford et al. ‘306 and  ‘674  is that Ford et al. ‘491, and Orford et al. ‘306 and  ‘674 are silent on the instant <2% blood eosinophils in the patients.  The instant methods of use and compositions are embraced within the scope of Ford et al. ‘491, and Orford et al. ‘306 and  ‘674 for treating AECOPD.
One having ordinary skill in the art would find the claims 12 and 23  prima facie obvious because one would be motivated to employ the compositions and methods of use of Ford et al. ‘‘491 and Orford et al. ‘306 and  ‘674 to obtain instant invention.  Although Ford et al. ‘‘491, ‘306 and ‘674 do not specifically disclose the instant the instant administration strategy for a patient having <2% blood eosinophils.   Moreover, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, optimization of parameters (blood conditions of patients, dose, time, or weight ratio) is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on factors such as the severity of the condition being treated, condition of the patient (e.g., severe condition, age or weight). In the instant case, a person would modify the administration strategy for a patient having <2% blood eosinophils.  

6.2 	Claim 12 is rejected under the judicially created doctrine of the 
          obviousness-type double patenting as being unpatentable over claim 19 of Parkin 
          et al. co-pending application No. 15/733,213.  Although the conflicting claims are not 
          identical, they are not patentably distinct from each other and reasons are as follows.	
            Applicants claim a method for the treatment of AECOPD in a human patient having <2% blood eosinophils comprising administering to a human patient in need thereof three separate therapeutically effective doses of 3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1 –yl]-N-cyclopropyl-4-methylbenzamide or a pharmaceutically acceptable derivative thereof, see claim 12.
	Parkin et al. ‘213 claims method  for reducing the rate of reoccurrence of acute exacerbations of COPD in a human patient, comprising administering to a human patient in need thereof a first dosing regimen comprising three separate therapeutically effective doses of 3-[5-amino-4-(3-cyanobenzoyl)-pyrazol-1-yl]-N- cyclopropyl-4-methylbenzamide or a pharmaceutically acceptable derivates thereof over a period of no longer than seven days with at least one day between every dose, and a second dosing regimen comprising repeating the administration to the patient of the three doses of 3-[5-amino- 4-(3-cyanobenzoyl)-pyrazol-1-yl]-N-cyclopropyl-4-methylbenzamide or a pharmaceutically acceptable derivative thereof after a 3-[5-
The difference between instant claims and Parkin  et al. ‘213 is that Parkin  et al. ‘213  is silent on the instant <2% blood eosinophils in the patients.  The instant methods of use are embraced within the scope of Parkin  et al. ‘213 for treating AECOPD.
One having ordinary skill in the art would find the claim 12 prima facie obvious because one would be motivated to employ the compositions and methods of use of Parkin  et al. ‘213 to obtain instant invention.  Although Parkin et al. ‘213 does not specifically disclose the instant the instant administration strategy for a patient having <2% blood eosinophils.   Moreover, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, optimization of parameters (blood conditions of patients, dose, time, or weight ratio) is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on factors such as the severity of the condition being treated, condition of the patient (e.g., severe condition, age or weight). In the instant case, a person would modify the administration strategy for a patient having <2% blood eosinophils.  
The motivation to make the claimed methods of use derived from the known methods of use of of Parkin  et al. ‘213 would possess similar activity to that which is claimed in the reference.  
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       

November 23, 2021